       Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 1 of 27



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 17-201

LILBEAR GEORGE,                                                          SECTION I
CHUKWUDI OFOMATA,
& CURTIS JOHNSON, JR.

                                ORDER & REASONS

         Before the Court is a joint motion 1 by defendants Lilbear George (“George”),

Chukwudi Ofomata (“Ofomata”), and Curtis Johnson, Jr. (“Johnson”) (collectively,

“capital defendants”) for an “informative outline” from the government of the

statutory intent factors, statutory aggravating          factors, and   non-statutory

aggravating factors that the government intends to present at a penalty phase of

trial. The capital defendants also request a pretrial evidentiary hearing to review the

government’s penalty phase evidence. For the following reasons, the motion and

request for a hearing are denied.

                                           I.

         On February 7, 2019, a grand jury returned a four-count second superseding

indictment against the capital defendants and codefendants Jeremy Esteves

(“Esteves”), Robert Brumfield, III (“Brumfield”), and Jasmine Theophile (“Theophile”)

charging them with offenses arising from an armored truck robbery and the senseless

killing of Hector Trochez (“Trochez”) outside a Chase bank that occurred on December



1   R. Doc. No. 922.


                                           1
    Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 2 of 27



18, 2013. 2 Count one charges the capital defendants, as well as Esteves and

Brumfield, with conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. §

1951(a); count two charges the capital defendants, as well as Esteves and Brumfield,

with Hobbs Act robbery, in violation of 18 U.S.C. §§ 1951(a) and 2; and count four

charges George and Theophile with corruptly altering, destroying, mutilating, and

concealing a cellular telephone and the information contained thereon, with the

intent to impair its integrity or availability for use in a federal grand jury proceeding,

in violation of 18 U.S.C. §§ 1512(c)(1) and 2. 3

      Count three charges death-eligible offenses, alleging that the capital

defendants, as well as Esteves and Brumfield, aiding and abetting each other, did

knowingly use, carry, brandish, and discharge firearms during and in relation to

crimes of violence as set forth in count two, and in the course thereof caused the

murder of Trochez through the use of firearms in perpetration of a robbery affecting

commerce, in violation of 18 U.S.C. §§ 924(c), 924(j), and 2. 4

      The second superseding indictment also includes a notice of special findings as

to count three with respect to the capital defendants. The special findings allege that

each capital defendant: 5

      a. was 18 years of age or older at the time of the offense;

      b. intentionally participated in an act, contemplating that the life of a person
         would be taken and intending that lethal force would be used in connection
         with a person, other than one of the participants in the offense, and Hector


2 R. Doc. No. 237.
3 Id. at 1–4.
4 Id. at 3.
5 Id. at 7–9.



                                            2
    Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 3 of 27



         Trochez died as a direct result of the act (Title 18, United States Code,
         Section 359l(a)(2)(C));

      c. intentionally and specifically engaged in an act of violence, knowing that
         the act or acts created a grave risk of death to a person, other than one of
         the participants in the offense, such that participation in such act or acts
         constitutes a reckless disregard for human life, and, Hector Trochez died as
         a direct result of the act (Title 18, United States Code, Section
         3591(a)(2)(D));

      d. in the commission of the offense, knowingly created a grave risk of death to
         one or more persons in addition to the victim of the offense (Title 18, United
         States Code, Section 3592(c)(5));

      e. committed the offense as consideration for the receipt and in expectation of
         the receipt of anything of pecuniary value (Title 18, United States Code,
         Section 3592(c)(8));

      f. committed the offense after substantial planning and premeditation (Title
         18, United States Code, Section 3592(c)(9)). 6

      Pursuant to the Federal Death Penalty Act (“FDPA”), 18 U.S.C. § 3591 et seq.,

on August 31, 2018, the government filed notices of intent to seek the death penalty

against George, Johnson, and Ofomata based on the circumstances of the offenses

charged in count three of the second superseding indictment. 7 The government did




6 The government has explained that although the grand jury returned a special
finding of the “substantial planning and premeditation” statutory aggravating factor
under 18 U.S.C. § 3592(c)(9), the government does not intend to prove this statutory
aggravating factor at a penalty phase. See R. Doc. No. 957, at 21. Instead, the
government intends to prove the non-statutory aggravating factor of “Other Criminal
Conduct – Substantial Planning and Premeditation for Armed Robbery,” which has
been noticed in the notices of intent. Id. The “substantial planning and
premeditation” factor under 18 U.S.C. § 3592(c)(9) is not included in the notices of
intent as a statutory aggravating factor.
7 R. Doc. Nos. 147, 148 & 149. On July 1, 2019, the government filed a second amended

notice of intent against George. R. Doc. No. 409.


                                          3
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 4 of 27



not file notices of intent against Esteves or Brumfield, 8 and the trial of the capital

defendants was severed from that of Esteves, Brumfield, and Theophile on September

4, 2019. 9

       Esteves and Brumfield were tried and convicted in November 2019. After a

seven-day trial, the jury found Esteves guilty as to all counts for which he was

charged, and it found Brumfield guilty only as to count one. 10

       The trial of the capital defendants has been continued to January 25, 2021. 11

In advance of trial, the capital defendants move the Court for an order directing the

government to provide an “informative outline” to “advise the defense of the theories

and facts underlying the allegations in the [second superseding] indictment and the

[notices of intent].” 12 They present two arguments in support of their request. First,

they assert that advance notice of penalty phase evidence is constitutionally

necessary for them to have a meaningful opportunity to present their defenses.13

Second, they argue that advance evidentiary notice will help the Court perform what

the capital defendants deem as the Court’s “gatekeeping” function under the FDPA—

to exclude evidence whose probative value is outweighed by the danger of creating




8 The government also did not file a notice of intent to seek the death penalty against
Theophile, as she was not charged with a death-eligible offense.
9 R. Doc. No. 537. On October 23, 2019, Theophile pled guilty to count four of the

second superseding indictment. R. Doc. No. 646; R. Doc. No. 237, at 4. Theophile’s
sentencing hearing is set for October 14, 2020. R. Doc. No. 848.
10 R. Doc. Nos. 729 & 731. Esteves’s and Brumfield’s sentencing hearings are also set

for October 14, 2020. R. Doc. No. 792.
11 R. Doc. No. 935.
12 R. Doc. No. 922-1, at 7.
13 Id. at 6.



                                          4
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 5 of 27



unfair prejudice, confusing the issues, or misleading the jury. 14 See 18 U.S.C. §

3593(c). According to the capital defendants, advance evidentiary notice will enable

the Court to “screen” the government’s evidence to “ensure[] that the government’s

case for death meets the Eighth Amendment’s ‘heightened reliability’ requirement.”15

Accordingly, they seek an informative outline of the government’s theories and

evidence as to the factors alleged in support of a sentence of death.

      The government argues in response that an informative outline is not

warranted because the capital defendants do not have a right to such information.16

Moreover, the government argues that the capital defendants have already received

sufficient notice to prepare their defenses because extensive discovery has already

been and will be provided and, significantly, the capital defendants have had access

to the government’s case during the trial of Esteves and Brumfield. 17 The government

also asserts that the Court may properly perform its “gatekeeping” function as to the

admissibility of penalty phase evidence without the government providing the capital

defendants with an informative outline before trial. 18

           A. Capital Defendants’ Right to an Informative Outline

      To render a criminal defendant eligible for the death penalty under the FDPA,

the government must prove beyond a reasonable doubt any one of the statutory intent

factors provided in 18 U.S.C. § 3591(a)(2) and any one of the statutory aggravating



14 Id. at 7.
15 Id. at 9.
16 See R. Doc. No. 957.
17 See id.
18 See id.



                                          5
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 6 of 27



factors provided in 18 U.S.C. § 3592(c). United States v. Bourgeois, 423 F.3d 501, 506–

07 (5th Cir. 2005). The statutory aggravating factors that the government intends to

prove to render a defendant eligible for the death penalty must be charged by

indictment, and the failure to do so is constitutional error. United States v. Robinson,

367 F.3d 278, 284 (5th Cir. 2004); see Ring v. Arizona, 536 U.S. 584, 609 (2002).

      If the government proves that the defendant is death-eligible, it may then

present non-statutory aggravating factors to demonstrate that a sentence of death is

justified. 19 Bourgeois, 423 F.3d at 507; 18 U.S.C. § 3592(c). The jury may also consider

mitigating factors when determining whether a sentence of death should be imposed,

18 U.S.C. § 3592(c), and the defendant may present any information relevant to a

mitigating factor. 18 U.S.C. § 3593(c).

      The only aggravating factors, both statutory and non-statutory, that a jury

may consider with respect to its sentencing decision are those for which notice has

been given. 18 U.S.C. § 3592(c). The FDPA requires the government to file, at a

reasonable time before trial, a notice of intent to seek the death penalty that informs

the defendant of the factors that the government proposes to prove as justifying a

sentence of death. 18 U.S.C. § 3593(a). The FDPA does not, however, require the

government to provide advance notice of the evidence or the theories that the




19 The term “non-statutory aggravating factor” refers to any aggravating factor that
is not specifically described in 18 U.S.C. § 3592. Jones v. United States, 527 U.S. 373,
378 n.2 (1999). Non-statutory aggravating factors do not need to be charged by
indictment. Bourgeois, 423 F.3d at 507.


                                           6
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 7 of 27



government intends to present in support of those factors. 20 United States v. LeCroy,

441 F.3d 914, 929 (11th Cir. 2006), cert. denied, 550 U.S. 905 (2007) (citing United

States v. Battle, 173 F.3d 1343, 1347 (11th Cir. 1999)); United States v. Higgs, 353

F.3d 281, 325 (4th Cir. 2003); United States v. Lee, 274 F.3d 485, 495 (8th Cir. 2001).

Notice of the government’s aggravation evidence is also not required under the

Constitution. LeCroy, 441 F.3d at 929–30; Higgs, 353 F.3d at 325; Lee, 274 F.3d at

495; Gray v. Netherland, 518 U.S. 152, 167–68 (1996) (explaining that there is no

constitutional right to advance notice of the government’s evidence in aggravation at

a capital sentencing hearing).

      Considering the body of case law holding that notice of the government’s

evidence in support of aggravating factors in the notice of intent is neither statutorily

nor constitutionally required, the capital defendants have also not cited any authority

demonstrating that such a requirement would apply to evidence in support of

statutory intent factors. See United States v. Agurs, 427 U.S. 97, 113 n.20 (1976),



20Numerous district courts have also concluded that capital defendants are not
entitled to advance notice of the government’s evidence in aggravation. See, e.g.,
United States v. Candelario-Santana, 368 F. Supp. 3d 316, 325 (D.P.R. 2019); United
States v. Montgomery, 10 F. Supp. 3d 801, 823 (W.D. Tenn. 2014); United States v.
Briseno, No. 2:11CR77 PPS, 2014 WL 12682281, at *2 (N.D. Ind. Nov. 14, 2014);
United States v. Salad, 915 F. Supp. 2d 749, 753 (E.D. Va. 2012); United States v.
Eye, No. 05-00344-01/02-CR-W, 2008 WL 732179, at *2 (W.D. Mo. Mar. 17, 2008);
United States v. Roman, 371 F. Supp. 2d 36, 44 (D.P.R. 2005); United States v. Llera
Plaza, 179 F. Supp. 2d 464, 472 (E.D. Pa. 2001).

Additionally, even in cases where the court ordered the government to provide an
informative outline of evidence in support of certain aggravating factors, the court
agreed that the FDPA does not require the government to provide details of its
sentencing phase evidence. See, e.g., United States v. Solomon, 513 F. Supp. 2d 520,
535, 538 (W.D. Pa. 2007); Llera Plaza, 179 F. Supp. 2d at 472.

                                           7
       Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 8 of 27



holding modified on other grounds by United States v. Bagley, 473 U.S. 667 (1985)

(“[It] has always been the [Supreme Court’s] view that the notice component of due

process refers to the charge rather than the evidentiary support for the charge.”);

Battle, 173 F.3d at 1347 (“The government is not required to provide specific evidence

in its notice of intent.”); United States v. Cisneros, 363 F. Supp. 2d 827, 837 (E.D. Va.

2005) (“The government is not required to spell out the evidence it intends to use

during sentencing.”); United States v. Nguyen, 928 F. Supp. 1525, 1552 (D. Kan. 1996)

(rejecting the defendant’s argument that he was entitled to “full evidentiary detail”

of the government’s case in support of the death penalty under the FDPA and

Constitution because “the indictment and notice of intent to seek the death penalty

sufficiently apprise the defendant of the charges he must be prepared to meet”).

         Notwithstanding, the capital defendants argue that an informative outline

from the government is necessary to enable them to prepare their defenses. 21 They

assert that their counsel cannot satisfy their professional obligations or “provide the

constitutionally required effective assistance . . . without advance notice of the

government’s evidence.” 22

         The Court is not convinced. As this Court has previously explained, the notices

of intent against the capital defendants comply with statutory and constitutional

requirements, which do not obligate advance notice of the government’s penalty

phase evidence. See United States v. Ofomata, No. 17-201, 2019 WL 527696, at *12




21   See R. Doc. No. 922-1, at 5–7.
22   Id. at 8.


                                            8
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 9 of 27



(E.D. La. Feb. 11, 2019); 23 United States v. Johnson, No. 17-201, 2018 WL 6242491,

at *9–10 (E.D. La. Nov. 29, 2018). 24

      Moreover, counsel for the capital defendants have had advance notice of a

significant portion of the government’s evidence and theories as a result of the seven-

day trial of codefendants Esteves and Brumfield, both of whom were charged with

the same offenses as the capital defendants. At the November 2019 trial, the

government presented extensive evidence and witness testimony to support the

charges in the second superseding indictment. The government’s case illustrated the

alleged role of each defendantboth capital and non-capitalin the December 18,

2013 armored truck robbery and killing of Trochez. Counsel for the capital defendants

were present at trial, and they were specifically permitted to electronically take notes

in the courtroom. 25 In addition, counsel for the capital defendants have had and

continue to have access to trial transcripts. The government has also provided the

capital defendants with extensive discovery as required under Brady and the Federal

Rules of Criminal Procedure.

      The capital defendants argue on the one hand that “voluminous discovery”

“reinforces” the need for an informative outline. 26 Yet, on the other hand, they argue

that they are in need of additional information. Having had access to the evidence at

the trial of Esteves and Brumfield, the capital defendants have been made aware of



23 The Court denied Ofomata’s previous request for an informative outline. R. Doc.
No. 243.
24 R. Doc. No. 195.
25 R. Doc. No. 688; R. Doc. No. 681.
26 R. Doc. No. 922-1, at 10; see R. Doc. No. 972, at 9–10.



                                           9
      Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 10 of 27



how the government may use its evidence to support its theory of the case against the

capital defendants. Such awareness mitigates the risk of unfair surprise and

facilitates the preparation of the capital defendants’ defenses.

                    B. The “Gatekeeping” Function of the Court

         Under the FDPA, the Federal Rules of Evidence do not apply to the

admissibility of evidence during the penalty phase, and the Court may exclude

evidence if its probative value is outweighed by the danger of creating unfair

prejudice, confusing the issues, or misleading the jury. 18 U.S.C. § 3593(c). Drawing

on the Court’s “gatekeeping” function and the Court’s inherent authority, the capital

defendants argue that an informative outline from the government will enable the

Court to “screen” the government’s evidence in advance to ensure that the

government’s case in support of the death penalty meets the Eighth Amendment’s

“reliability” requirements. 27

         This argument is unavailing. As the Fifth Circuit has explained, “[r]eliable

death sentences, under the Eighth Amendment, are those that result from a

sentencing scheme that guards against arbitrariness by streamlining discretion at

the eligibility stage, and then allows for the exercise of wide-ranging discretion at the

selection stage.” United States v. Fields, 483 F.3d 313, 336 (5th Cir. 2007).

Furthermore, “the need for greater reliability in the selection of an appropriate

punishment entails not stricter evidentiary rules, but the assurance of ‘individualized

sentencing’ once a defendant is eligible for the death penalty.” Id. (citing Woodson v.



27   See R. Doc. No. 922-1, at 7.


                                           10
      Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 11 of 27



North Carolina, 428 U.S. 280, 305 (1976)). 28 The capital defendants have not

explained how an informative outline from the government would facilitate the jury’s

determination of an appropriate punishment and assure the “individualized

sentencing” that the Eighth Amendment requires.

        Moreover, the Court is fully capable of performing its “gatekeeping” function

under the FDPA without advance notice from the government of the evidence it

intends to present. 29 During a penalty phase, the Court will review the evidence that

the government proposes to introduce, and it will not admit any evidence if it is

irrelevant, unreliable, or its probative value is outweighed by the danger of creating

unfair prejudice, confusing the issues, or misleading the jury.

     C. Evidence Requested in Support of the Statutory Intent Factors and
                              Aggravating Factors

        Even assuming that the capital defendants had some entitlement to the

government’s evidence in support of the statutory intent factors and aggravating

factors, their arguments still fall short, as discussed below.




28 The Supreme Court explained in Woodson: “Because of [the] qualitative difference
[between death and imprisonment], there is a corresponding difference in the need
for reliability in the determination that death is the appropriate punishment in a
specific case.” 428 U.S. at 298.
29 The court in United States v. Briseno rejected the same argument that the capital

defendants raise, stating, “[t]his rationale—that the proffer would be of help to the
court—is not a reason at this point in time to order the government to lay out its case,
chapter and verse.” 2014 WL 12682281, at *2.


                                          11
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 12 of 27



                          i.     Statutory Intent Factors

       The notices of intent against all three capital defendants allege two statutory

intent factors: 30

       (1) The defendant intentionally participated in an act, contemplating
           that the life of a person would be taken or intending that lethal force
           would be used in connection with a person, other than one of the
           participants in the offense, and the victim died as a direct result of
           the act (18 U.S.C. § 3591(a)(2)(C)).

       (2) The defendant intentionally and specifically engaged in an act of
           violence, knowing that the act created a grave risk of death to a
           person, other than one of the participants in the offense, such that
           participation in the act constituted a reckless disregard for human
           life and the victim died as a direct result of the act (18 U.S.C. §
           3591(a)(2)(D)).

       The notice of intent against Ofomata alleges two additional statutory intent

factors: 31

       (1) Ofomata intentionally killed the victim (18 U.S.C. § 3591(a)(2)(A)).

       (2) Ofomata intentionally inflicted serious bodily injury that resulted in
           the death of the victim (18 U.S.C. § 3591(a)(2)(B)).

       The capital defendants broadly assert that the statutory intent factors noticed

by the government are “lacking in evidentiary detail,” and they ask the government

to provide an informative outline “describing the general nature of the evidence the

government will seek to introduce in support, and any witnesses through whom it

intends to offer such evidence.” 32 In response, the government contends that the

capital defendants have already “previewed” the evidence through the trial of Esteves



30 R. Doc. No. 148, at 1–2; R. Doc. No. 149, at 2; R. Doc. No. 409, at 1–2.
31 R. Doc. No. 149, at 1–2.
32 R. Doc. No. 922-1, at 11.



                                           12
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 13 of 27



and Brumfield, and no additional information is warranted. 33 The government also

stated that it will “likely rely almost exclusively on the evidence presented in the guilt

phase to argue the presence of the alleged gateway intent factors.” 34

       Considering the discovery that has been provided to the capital defendants and

their ability to access transcripts of Esteves and Brumfield’s trial, as well as the

government’s statement as to what evidence it will likely rely upon to argue the

statutory intent factors, the Court finds that the capital defendants have received

sufficient notice of the statutory intent factors. Their request for an informative

outline as to these factors is denied.

                         ii.   Statutory Aggravating Factors

       The notices of intent allege two statutory aggravating factors against all three

capital defendants: 35

       (1) Grave risk of death to additional persons—the defendant in the
           commission of the offense, or in escaping apprehension for the
           violation of the offense, knowingly created a grave risk of death to
           one or more persons in addition to the victim of the offense (18 U.S.C.
           § 3592(c)(5)).

       (2) Pecuniary gain—the defendant committed the offense as
           consideration for the receipt, or in the expectation of the receipt, of
           anything of pecuniary value (18 U.S.C. § 3592(c)(8)).

       The capital defendants request an informative outline from the government as

to each of these factors.




33 R. Doc. No. 957, at 17.
34 Id. at 16–17.
35 R. Doc. No. 148, at 2; R. Doc. No. 149, at 2; R. Doc. No. 409, at 2.



                                           13
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 14 of 27



                        a. Grave Risk of Death to Additional Persons

       With respect to the “grave risk of death to additional persons” factor, the

capital defendants argue that the government should identify the additional person

or persons to whom this factor refers and the manner in which the capital defendants

“knowingly” placed them at grave risk of death. 36 The capital defendants assert that

the government’s theory concerning this factor has “shifted over time”—though they

acknowledge that the change has been “minimal”—and they argue that an

informative outline is needed to “commit such information” in order to prevent undue

surprise at trial. 37

       The “shift” to which the capital defendants refer is the “person or persons”

whom the capital defendants allegedly placed at grave risk of death. During an April

3, 2019 hearing before the United States Magistrate Judge, the government noted

that several bullet holes had entered a building/residence adjacent to the Chase bank,

suggesting that shots fired by the capital defendants created a danger to other

persons. 38 In the government’s opposition to the instant motion, the government

explained that the additional persons put at risk include the “security guard manning

the armored truck with Trochez,” as well as individuals in the vicinity of the Chase

bank and parking lot where the shooting occurred. 39




36 R. Doc. No. 922-1, at 12.
37 R. Doc. No. 972, at 10–11.
38 R. Doc. No. 315, at 20.
39 See R. Doc. No. 972, at 20.



                                            14
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 15 of 27



        The Court does not find any alleged “shift” to be a compelling reason for

additional evidentiary detail regarding this aggravating factor. The capital

defendants have been well-apprised of the nature and circumstances of the offenses

surrounding the armored truck robbery and killing of Trochez. They have seen the

Chase    bank   video surveillance footage, and          they heard   testimony from

eyewitnesses—including Trochez’s partner, the armored truck security guard who

remained inside the truck as the perpetrators directed bullets in her direction. It is

abundantly clear from the discovery that has been provided and from the evidence

presented at Esteves and Brumfield’s trial that persons other than Trochez were

placed at risk. 40 The manner in which they were placed at risk is also self-evident.

Having reviewed the video of the armed robbery and the evidence presented at the

trial of Esteves and Brumfield, the Court considers the capital defendants’ argument

as to this factor to be frivolous.

                                     b. Pecuniary Gain

        With respect to the “pecuniary gain” factor, the capital defendants argue that

the second superseding indictment and notices of intent contain insufficient factual

allegations to demonstrate that Trochez’s murder, rather than the underlying




40To the extent that the capital defendants request the names of other individuals
who were allegedly placed at risk, information responsive to such request has been
provided in the supplemental homicide report of the New Orleans Police Department,
which identifies witnesses and other individuals whom law enforcement interviewed.
The report also provides the make, model, and license plate numbers of vehicles
parked in the Chase bank parking lot and the nearby vicinity after the robbery and
shooting occurred.


                                            15
      Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 16 of 27



robbery, was committed for pecuniary gain. 41 They assert that an informative outline

is necessary “to determine whether the pecuniary gain aggravator is proper.” 42

         As the Fifth Circuit has explained, this factor is limited to situations where

pecuniary gain is expected to follow as a direct result of a murder. United States v.

Bernard, 299 F.3d 467, 483 (5th Cir. 2002). This factor only applies where the jury

finds beyond a reasonable doubt that the murder itself was committed “as

consideration for, or in the expectation of” pecuniary gain. Id.

         The evidence that has already been presented supports the propriety of this

factor in the notices of intent. As seen in the Chase bank video surveillance footage,

three individuals with firearms exited an SUV parked in the bank parking lot as

Trochez unloaded containers of currency from the rear of the armored truck. Trochez

was shot during a hail of gunfire and fell to the ground. Immediately thereafter, one

or more individuals ran to the unloaded currency and re-entered the SUV as it

departed the Chase bank. After the offense, as stated in the New Orleans Police

Department (“NOPD”) supplemental homicide report (“NOPD report”), law

enforcement officers were informed that a bag containing $265,000.00 was discovered

to be missing.

         The evidence at this stage of the case supports the government’s theory in

support of the pecuniary gain factor and provides sufficient notice to the capital

defendants. According to the government, Ofomata and George fired multiple rounds




41   R. Doc. No. 922-1, at 14.
42   R. Doc. No. 972, at 11.


                                           16
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 17 of 27



of gunfire at Trochez, striking Trochez in the head, and George then grabbed a bag of

paper currency before entering the vehicle with Ofomata, Johnson, and Esteves. 43 See

United States v. Bolden, 545 F.3d 609, 616 (8th Cir. 2008) (finding that the pecuniary

gain factor applied because the defendant “brought a loaded handgun to the bank

planning to confront the bank guard before robbing the bank” and the evidence

demonstrated that defendant “shot [the victim] to remove an obstacle to completing

the robbery and that his intention was to continue with the robbery once [the victim]

had been removed.”); United States v. Roman, 371 F. Supp. 2d 36, 46 (D.P.R. 2005)

(finding that the evidence was sufficient to support the pecuniary gain factor because

it showed that the “murder was practically simultaneous with the gain, and the

murder clearly facilitated that gain,” which would enable a jury to “properly infer

that the murder was committed for the express reason to effect the robbery, rather

than being incident to, or as an afterthought to the robbery”). 44

       Whether each capital defendant “committed the offense as consideration for

the receipt, or in the expectation of the receipt, of anything of pecuniary value”—and

thus, whether this factor justifies a sentence of death—is a finding for the jury to

make. See Bernard, 299 F.3d at 483. An informative outline as to this factor is not

warranted.




43 R. Doc. No. 957, at 2–3.
44United States v. Bernard, cited by the capital defendants, is clearly distinguishable.
Bernard killed the victims after they completed the robbery and carjacking in order
to prevent the victims from reporting the crimes to the police and to eliminate them
as witnesses. See 299 F.3d at 472, 483.


                                          17
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 18 of 27



                   iii.   Non-Statutory Aggravating Factors

       The notices of intent allege two non-statutory aggravating factors against all

three capital defendants: 45

       (1) Victim impact—As reflected by the victim’s personal characteristics
           as a human being and the impact of the offenses on the victim and
           the victim’s family, the defendant caused loss, injury, and harm to
           the victim and the victim’s family.

       (2) Other criminal conductsubstantial planning and premeditation for
           armed robberythe defendant substantially planned and
           premeditated the offenses alleged in Count 3 of the second
           superseding indictment, which required the use of a firearm to
           facilitate the robbery of armed security guards. 46

                                  a. Victim Impact

       Pursuant to 18 § U.S.C. § 3593(a), the factors for which notice is provided “may

include factors concerning the effect of the offense on the victim and the victim’s

family, and may include oral testimony, a victim impact statement that identifies the

victim of the offense and the extent and scope of the injury and loss suffered by the

victim and the victim's family, and any other relevant information.” Victim impact

evidence “inform[s] the sentencing authority about the specific harm caused by the

crime in question,” which is relevant to the jury’s sentencing decision. Payne v.



45 The notices of intent against George and Ofomata allege additional non-statutory
aggravating factors, which are addressed later in this ruling.
46 R. Doc. No. 148, at 3; R. Doc. No. 149, at 3; R. Doc. No. 409, at 3–4. The notices of

intent against Johnson and Ofomata refer to count three of the superseding
indictment, rather than the second superseding indictment, because those notices
were filed before the government filed the second superseding indictment. No
material changes were made to count three of the second superseding indictment. See
R. Doc. No. 23; R. Doc. No. 237. The second amended notice of intent against George
refers to count three of the second superseding indictment because it was filed after
the government filed the second superseding indictment.


                                          18
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 19 of 27



Tennessee, 501 U.S. 808, 823, 825 (1991); Bernard, 299 F.3d at 477. “Victim impact

evidence is admissible unless it ‘is so unduly prejudicial that it renders the trial

fundamentally unfair’ in violation of a defendant’s Due Process rights.’” Bernard, 299

F.3d at 477 (quoting Payne, 501 U.S. at 825).

       With respect to this factor, the capital defendants request information from the

government that “outline[s] the type and scope of the ‘loss, injury, and harm’ suffered

by each victim, his or her family members, and other individuals as relevant, and the

‘personal characteristics’ of each victim that it intends to prove.” 47 The capital

defendants also expressed concerns regarding emotional reactions from victim impact

evidence. 48

       In response, the government has explained that, notwithstanding the

sufficiency of the notices of intent, it intends to call Trochez’s family members and

possibly also Trochez’s friends, associates, and co-workers. 49 According to the

government, Trochez’s family will testify to their last contacts with Trochez, how they

learned of Trochez’s fate, the impacts of Trochez’s death on their community and

workplace, and their efforts to cope with the loss. 50 The government also intends to

present testimony from witnesses describing Trochez’s life history and personality,

based on their interactions with him. 51




47 R. Doc. No. 922-1, at 18.
48 See id. at 16.
49 R. Doc. No. 957, at 25–26.
50 Id. at 26.
51 Id.



                                           19
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 20 of 27



       The Court finds that the capital defendants have received sufficient notice of

the victim impact aggravating factor. The government has informed the capital

defendants of the categories of victim impact witnesses it may call, and it has

described the nature of those witnesses’ testimony. In addition, any concern with

respect to reaction from emotional testimony is, at this point, premature. The capital

defendants have not cited to any specific victim impact evidence or testimony that

would be impermissibly inflammatory or emotional. 52 The Court will consider the



52The capital defendants cite United States v. Johnson, 713 F. Supp. 2d 595 (E.D. La.
2010) (Berrigan, J.), in support of their information request relating to victim impact
evidence, but the facts of that case are easily distinguished. See R. Doc. No. 972, at
13. The court in Johnson ordered a new penalty phase hearing because, inter alia,
the victim’s widow testified during the penalty phase holding a teddy bear in her
arms that contained an audio tape recording of her murdered husband’s voice. See
713 F. Supp. 2d at 627–29. The victim’s widow also read an emotional written
statement that was not disclosed to the defendant before trial, in violation of the
court’s order requiring the government to proffer the victim impact statement it
intended to use. See id. Prior to the witness’s testimony, the government also did not
inform the defendant of the intended use of the teddy bear or the audio recording. See
id. at 624–25. The teddy bear was dressed as a law enforcement officer, the same
occupation as the witness’s murdered husband, and the witness “held the teddy bear
depiction of her husband within feet” of the jury. Id. at 624. During its closing
argument, the government highlighted the characterization of the witness’s “highly
emotional” testimony. Id. at 625. Considering the witness’s testimony and the
statements that the government made in its closing argument, the court found that
the government “exposed the jury to clearly inadmissible and highly emotional
evidence.” Id. at 627. The court concluded that the evidence presented “likely tip[ped]
the scales into a Due Process violation of fundamental fairness.” Id. at 624.

Courts have upheld the use of victim impact evidence, even when such evidence had
emotional content. See, e.g., United States v. Chanthadara, 230 F.3d 1237, 1274 (10th
Cir. 2000) (“We are unaware of any case before the Supreme Court or our circuit that
has vacated a sentence because the victim impact evidence presented was so unduly
inflammatory as to render the proceeding fundamentally unfair.”); United States v.
Barnette, 211 F.3d 803, 818 (4th Cir. 2000) (“No case has come to our attention in
which this court or the Supreme Court has vacated a sentence because victim impact
evidence violated the limits of due process.”); United States v. McVeigh, 153 F.3d

                                          20
   Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 21 of 27



testimony presented and exclude any victim impact evidence that is so unduly

prejudicial that it renders the trial fundamentally unfair in violation of the capital

defendants’ Due Process rights. 53

                    b. Substantial Planning and Premeditation

      The capital defendants assert that the government should provide additional

information explaining “[w]hat       acts    constituted substantial   planning and

premeditation, and who committed those acts.” 54 However, as the government

highlights in its opposition, such information has already been adduced through the

testimony of witnesses and evidence presented at Esteves and Brumfield’s trial.55

Based on cell site location data from George’s cell phone, which the government

presented at that trial, the government argued that George conducted surveillance of

the Chase bank for weeks prior to December 18, 2013. 56 The government also

presented the testimony of witness Cedric Wade (“Wade”), who stated that Ofomata

had placed a duffle bag of firearms and masks in Wade’s apartment the night before

the robbery and shooting, and that he observed Ofomata retrieve the bag the next




1166, 1204 (10th Cir. 1998); see also Williams v. Chrans, 945 F.2d 926, 947 (7th Cir.
1991) (“The [prosecution] should not be required to present victim impact evidence or
closing arguments that are devoid of all passion.”).
53 The Court can also mitigate against any potential prejudice by instructing jurors

“not to be swayed by passion, prejudice or sympathy.” Bernard, 299 F.3d at 481.
54 R. Doc. No. 922-1, at 14.
55 See R. Doc. No. 957, at 21–22.
56 In addition, the NOPD report, which the government provided to the capital

defendants, contains a summary of an FBI interview with a confidential source
stating that George “may have studied the delivery habits of the armored car service,
using [a] rented vehicle possibly black in color.”


                                            21
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 22 of 27



morning and leave Wade’s residence in a Tahoe with Esteves, Johnson, and George

inside the vehicle. 57

       The government has presented its theory as to the capital defendants’ planning

and premeditation for the offenses charged, as well as evidence in support. Sufficient

notice as to this factor has been provided. 58

                                       c. George

       The notice of intent filed against George alleges three additional non-statutory

aggravating factors: 59

       (1) Lack of remorseGeorge has demonstrated a lack of remorse for the
           capital offenses committed in this case, as indicated by his
           statements and actions during the course of and following the
           offenses alleged in the Second Superseding Indictment, including but
           not limited to one or more of the following:

              a. George stated that if arrested for the offense alleged in count
                 three, he would tell police that he stole the vehicle but gave it
                 to someone else;

              b. George stated that he should have killed someone and then
                 planted his gun on the deceased to divert attention away from
                 himself.

       (2) Other criminal conductarmed robbery. George participated in the
           armed robbery of an Intertrust armored car at the Capital One Bank,
           1100 S. Carrollton Avenue, New Orleans, Louisiana, on December
           13, 2007.

       (3) Other criminal conductdrug trafficking with a firearm. George
           participated in a conspiracy and possession of heroin with intent to




57 See R. Doc. No. 721, at 21–27.
58  The cases cited by the capital defendants with respect to this factor are
distinguishable.
59 R. Doc. No. 409, at 3.



                                           22
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 23 of 27



          distribute, along with possession of a firearm in furtherance of drug
          trafficking, in New Orleans, Louisiana, on February 8, 2016. 60

                                   Lack of Remorse

       The capital defendants argue that notice of the “lack of remorse” factor has

been insufficient because the government “fails to include any specifics of who else

was involved in the[] conversations, when they took place, the circumstances, etc.”61

George also asserts that additional evidence of this factor is warranted so that he

may move to exclude evidence that would “implicate[] his constitutional right to

remain silent.” 62

       The Court finds that George is not entitled to an informative outline as to this

factor. The notice of intent identifies statements and actions that the government

argues are relevant to this factor, and the government has provided George with the

NOPD report which, according to the government, contains summaries of witness

statements made in relation to the investigation of Trochez’s death. 63 The Court has

reviewed the NOPD report, and it has found that it includes information from law

enforcement interviews with respect to George’s alleged actions after the robbery and




60 It does not appear that George’s request for an informative outline pertains to this
factor, as his request refers only to “unadjudicated alleged criminal acts.” R. Doc. No.
922-1, at 19. On February 20, 2019, George pled guilty to this offense, and on June
19, 2019, he was sentenced to 93 months of imprisonment and a three-year term of
supervised release. R. Doc. No. 161, United States v. Lilbear George, No. 16-29 (E.D.
La. Feb. 20, 2019); R. Doc. No. 186, United States v. Lilbear George, No. 16-29 (E.D.
La. June 19, 2019). Defense counsel for George in this case also represented George
in connection with the charges arising from his February 8, 2016 conduct.
61 R. Doc. No. 922-1, at 15.
62 See id. at 16.
63 R. Doc. No. 354, 4.



                                          23
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 24 of 27



shooting, as well as the date and circumstances under which law enforcement

obtained such information. The government has also advised that certain statements

were provided by a cooperator and are Jencks Act material. 64 It will provide George

with those statements prior to trial in accordance with the Fifth Amended Scheduling

Order. 65 This cooperator, the government asserts, previously testified at the trial of

Esteves and Brumfield. 66

       The Court also does not find, at this point, that George’s right to remain silent

will be implicated by evidence in support of this factor. The notice of intent specifies

the “statements and actions” by George that allegedly support the application of this

factor. 67 Furthermore, the government has affirmatively stated that “it does not

intend to rely on [George]’s right to remain silent to establish this aggravator.” 68 The

Court will not permit the introduction of evidence concerning any post-arrest refusals

by George to admit his blameworthiness for the offenses charged.




64 R. Doc. No. 957, at 24.
65 Id.
66 Id.
67 There does not appear to be a constitutional bar to the use of lack of remorse

evidence to support an aggravating factor. See Zant v. Stephens, 462 U.S. 862, 886
n.22 (1983) (“Any lawful evidence which tends to show the motive of the defendant,
his lack of remorse, his general moral character, and his predisposition to commit
other crimes is admissible in aggravation, subject to the notice provisions of the
statute.”) (quoting Fair v. State, 245 Ga. 868, 873 (1980))
68 R. Doc. No. 957, at 24.



                                           24
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 25 of 27



                     Other Criminal Conduct – 2007 Armed Robbery

          George seeks an informative outline of the “facts upon which [the government]

intends to rely to establish” this factor, which is an unadjudicated alleged criminal

act. 69

          Considering the notice that George has already received with respect to this

factor, the Court finds that additional evidentiary detail is not warranted. George has

been informed of the specific act that the government intends to prove, and he has

been provided with evidence relating to this allegation. The government previously

stated that on June 3, 2019, it provided George with “numerous FBI 302 reports

documenting the 2007 Intertrust armored truck robbery,” 70 and on July 2, 2019, it

provided George with an NOPD crime scene report of the offense. 71 The government

reiterated this fact during a July 3, 2019 hearing before the United States Magistrate

Judge. 72 The Court has also reviewed the NOPD report and found that it contains a

summary of a 2007 FBI interview in which an unnamed source advised the

investigating agents that one of the perpetrators of the 2007 armored truck robbery




69 R. Doc. No. 922-1, at 19.
70 R. Doc. No. 401, at 4.
71 R. Doc. No. 934, at 36.
72 See R. Doc. No. 441, at 11 (“[W]e have literally given them every single

documentation, which is a 302 that specifically addresses the fact that one of the
government’s witnesses specifically stated that Lilbear George was involved in the
2007 armed robbery.”).


                                            25
     Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 26 of 27



“was named ‘Bear.’” 73 According to the government, George “is in possession of all

discovery that the government possesses pertaining to the alleged offense.” 74

       Accordingly, sufficient notice of this factor has been provided.

                                     d. Ofomata

       The notice of intent filed against Ofomata alleges one additional non-statutory

aggravating factor: 75

       (1) Other criminal conductmurders. Ofomata participated in the murders of
           two people in New Orleans, Louisiana, in April 2008.

       In tandem with George, Ofomata seeks an informative outline of the “facts

upon which [the government] intends to rely to establish” this factor, which is an

unadjudicated alleged criminal act. 76 As with George, the Court finds that sufficient

notice of this factor with respect to Ofomata has been provided. 77 According to the

government, on August 6, 2019, it provided Ofomata with discovery relating to such

offenses that included crime scene photos, NOPD investigative reports, and

“numerous laboratory reports.” 78 Ofomata has been sufficiently apprised of the

evidence that the government intends to present, and he may prepare his defense

accordingly.




73 The second superseding indictment names “Lilbear George, aka ‘Bear,’ ‘Allen
Santee.’” R. Doc. No. 237, at 1.
74 R. Doc. No. 934, at 36.
75 R. Doc. No. 149, at 3.
76 R. Doc. No. 922-1, at 19.
77 The cases that the capital defendants cite in support of their argument are factually

distinguishable. See id.
78 R. Doc. No. 934, at 35.



                                          26
    Case 2:17-cr-00201-LMA-DMD Document 988 Filed 05/29/20 Page 27 of 27



                D. Request for a Pretrial Evidentiary Hearing

      The capital defendants have not demonstrated that a pretrial evidentiary

hearing to screen the government’s evidence is warranted. They have not cited to any

specific evidence that would be unreliable or that the Court must review before trial

to ensure that its probative value is not outweighed by the danger of unfair prejudice,

confusing the issues, or misleading the jury.

                                          II.

      For the foregoing reasons,

      IT IS ORDERED that the joint motion for an informative outline and request

for a pretrial evidentiary hearing are DENIED.

      New Orleans, Louisiana, May 29, 2020.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




                                          27
